DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 28 August 2021, claims 1-3, 6-13, and 16-20 are presently pending in the application, of which, claims 1, 11 and 20 are presented in independent form.

Response to Remarks/Arguments
In view of the Pre-Appeal Conference Decision mailed on 28 March 2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Shahraray, Behzad, et al (U.S. 2015/0145995 and known hereinafter as Shahraray) in view of Snyder, Jared, et al (U.S. 9,767,625, and known hereinafter as Snyder)(newly presented).

As per claim 1, Shahraray teaches a device, comprising: 
a communications interface that receives sensor data sensed by a plurality of sensors sensing an environment of a vehicle (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.), the sensor data being sensed over a desired duration (e.g. Shahraray, see paragraph [0024], which discloses the system enables augmenting data sensed by the sensors with data from sensors.); 
a processor (e.g. Shahraray, see paragraph [0017], which discloses a processor coupled to memory.); and 
a memory including instructions that when executed by the processor (e.g. Shahraray, see paragraph [0017], which discloses a processor coupled to memory.), cause the processor to: 
access a first timestamp, a second timestamp, and a third timestamp of a sensor signal from a selected sensor of a plurality of sensors (e.g. Shahraray, see paragraphs [0052-0055], which discloses a first sensor data is captured via an optical sensor a second sensor data is captured by another optical sensor, in which both data may be aggregated into an enhanced view.), wherein the first, second, and third timestamps occur sequentially within the desired duration (e.g. Shahraray, see paragraphs [0036-0039], which discloses receiving sensor data from one or more vehicles via a communication network, where sensor data includes metadata indicative of a timestamp and/or location at which the sensor data was captured. Furthermore, there may be a plurality of sensors located on a vehicle, where each sensor may be enumerated to be a first sensor, second sensor, etc., all which transmit sensor data.); 
calculate a first midpoint between the first timestamp and the second timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.);
calculate a second midpoint between the second timestamp and the third timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); 
create a first data bucket for at least some of the sensor data based on the first and second midpoints (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors.) by associating the first data bucket with a first period of time that corresponds to a time between the first midpoint and the second midpoint (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); and 
generate a data structure using the first data bucket (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors, which the information (e.g. data structure) is stored in a data store.). 
Shahraray does not explicitly disclose placing sensor data of the selected sensor sensed during the first period of time in the first data bucket; checking timestamps of other sensor signals from other sensors of the plurality of sensors; and placing all sensor data of other sensors sensed during the first period of time in the first data bucket when the timestamps of the other sensors fall within the first period of time.
Snyder teaches placing sensor data of the selected sensor sensed during the first period of time in the first data bucket (Snyder, see Figure 4 and column 12, line 45 to column 13, line 65, which discloses a computing device may start the time window for taking acceleration measurements, where the computing device may use a rolling time window to store sensor data, such as acceleration data and/or GPS data, and may be periodically stored in the mobile device’s memory. When a new sensor reading is made, the computing device may drop the oldest reading in the time window and add the new reading to the window. The Examiner notes, that each window may depict a bucket.); 
checking timestamps of other sensor signals from other sensors of the plurality of sensors (Snyder, see Figure 1, column 5, lines 5-20, which discloses a mobile computing device may collect other sensor data, such as location data, speed data, and/or time data, where location data includes information from other location sensors.); and 
placing all sensor data of other sensors sensed during the first period of time in the first data bucket when the timestamps of the other sensors fall within the first period of time (Snyder, see Figure 4 and column 12, line 45 to column 15, line 12, where the data collected by the mobile device may be stored and/or analyzed within the mobile device, where the received sensed data or crash data is collected and stored in a crash detection server.).
Shahraray is directed to enhanced view for connected cars Snyder is directed to automatic crash detection. Both are analogous art because they directed to sensor data manipulation within a vehicle and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Shahraray with the teachings of Snyder to include the claimed feature with the motivation to improve sensed data to avoid a crash.

As per claim 11, Shahraray teaches a method, comprising: 
receives sensor data sensed by a plurality of sensors sensing an environment of a vehicle (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.), the sensor data being sensed over a desired duration (e.g. Shahraray, see paragraph [0024], which discloses the system enables augmenting data sensed by the sensors with data from sensors.); 
access a first timestamp, a second timestamp, and a third timestamp of a sensor signal from a selected sensor of a plurality of sensors (e.g. Shahraray, see paragraphs [0052-0055], which discloses a first sensor data is captured via an optical sensor a second sensor data is captured by another optical sensor, in which both data may be aggregated into an enhanced view.), wherein the first, second, and third timestamps occur sequentially within the desired duration (e.g. Shahraray, see paragraphs [0036-0039], which discloses receiving sensor data from one or more vehicles via a communication network, where sensor data includes metadata indicative of a timestamp and/or location at which the sensor data was captured. Furthermore, there may be a plurality of sensors located on a vehicle, where each sensor may be enumerated to be a first sensor, second sensor, etc., all which transmit sensor data.); 
calculate a first midpoint between the first timestamp and the second timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.);
calculate a second midpoint between the second timestamp and the third timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); 
create a first data bucket for at least some of the sensor data based on the first and second midpoints (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors.) by associating the first data bucket with a first period of time that corresponds to a time between the first midpoint and the second midpoint (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); and 
generate a data structure using the first data bucket (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors, which the information (e.g. data structure) is stored in a data store.). 
Shahraray does not explicitly disclose placing sensor data of the selected sensor sensed during the first period of time in the first data bucket; checking timestamps of other sensor signals from other sensors of the plurality of sensors; and placing all sensor data of other sensors sensed during the first period of time in the first data bucket when the timestamps of the other sensors fall within the first period of time.
Snyder teaches placing sensor data of the selected sensor sensed during the first period of time in the first data bucket (Snyder, see Figure 4 and column 12, line 45 to column 13, line 65, which discloses a computing device may start the time window for taking acceleration measurements, where the computing device may use a rolling time window to store sensor data, such as acceleration data and/or GPS data, and may be periodically stored in the mobile device’s memory. When a new sensor reading is made, the computing device may drop the oldest reading in the time window and add the new reading to the window. The Examiner notes, that each window may depict a bucket.); 
checking timestamps of other sensor signals from other sensors of the plurality of sensors (Snyder, see Figure 1, column 5, lines 5-20, which discloses a mobile computing device may collect other sensor data, such as location data, speed data, and/or time data, where location data includes information from other location sensors.); and 
placing all sensor data of other sensors sensed during the first period of time in the first data bucket when the timestamps of the other sensors fall within the first period of time (Snyder, see Figure 4 and column 12, line 45 to column 15, line 12, where the data collected by the mobile device may be stored and/or analyzed within the mobile device, where the received sensed data or crash data is collected and stored in a crash detection server.).
Shahraray is directed to enhanced view for connected cars Snyder is directed to automatic crash detection. Both are analogous art because they directed to sensor data manipulation within a vehicle and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Shahraray with the teachings of Snyder to include the claimed feature with the motivation to improve sensed data to avoid a crash.

As per claim 20, Shahraray teaches a system, comprising: 
a first device (e.g. Shahraray, see Figure 3A, which depicts vehicle one as a first device.) that: 
receives sensor data sensed by a plurality of sensors sensing an environment of a vehicle (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.);
records, within a desired duration, a first timestamp, a second timestamp, and a third timestamp for a sensor signal of a selected sensor of the plurality of sensors  (e.g. Shahraray, see paragraph [0024], which discloses the system enables augmenting data sensed by the sensors with data from sensors.); and
stores the sensor data and the first, second, and third timestamps to a first storage system according to a first data structure (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors, which the information (e.g. data structure) is stored in a data store.); and 
at least one second device (e.g. Shahraray, see Figure 3A, which depicts vehicle one as a first device.) that: 
receives the sensor data from the first storage system (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.); 
access a first timestamp, a second timestamp, and a third timestamp of a sensor signal from a selected sensor of a plurality of sensors (e.g. Shahraray, see paragraphs [0052-0055], which discloses a first sensor data is captured via an optical sensor a second sensor data is captured by another optical sensor, in which both data may be aggregated into an enhanced view.), wherein the first, second, and third timestamps occur sequentially within the desired duration (e.g. Shahraray, see paragraphs [0036-0039], which discloses receiving sensor data from one or more vehicles via a communication network, where sensor data includes metadata indicative of a timestamp and/or location at which the sensor data was captured. Furthermore, there may be a plurality of sensors located on a vehicle, where each sensor may be enumerated to be a first sensor, second sensor, etc., all which transmit sensor data.); 
calculate a first midpoint between the first timestamp and the second timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.);
calculate a second midpoint between the second timestamp and the third timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); 
create a first data bucket for at least some of the sensor data based on the first and second midpoints (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors.) by associating the first data bucket with a first period of time that corresponds to a time between the first midpoint and the second midpoint (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); and 
generate a data structure using the first data bucket (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors, which the information (e.g. data structure) is stored in a data store.) and 
stores the second data structure in a storage system (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors, which the information (e.g. data structure) is stored in a data store.).
Shahraray does not explicitly disclose placing sensor data of the selected sensor sensed during the first period of time in the first data bucket; checking timestamps of other sensor signals from other sensors of the plurality of sensors; and placing all sensor data of other sensors sensed during the first period of time in the first data bucket when the timestamps of the other sensors fall within the first period of time.
Snyder teaches placing sensor data of the selected sensor sensed during the first period of time in the first data bucket (Snyder, see Figure 4 and column 12, line 45 to column 13, line 65, which discloses a computing device may start the time window for taking acceleration measurements, where the computing device may use a rolling time window to store sensor data, such as acceleration data and/or GPS data, and may be periodically stored in the mobile device’s memory. When a new sensor reading is made, the computing device may drop the oldest reading in the time window and add the new reading to the window. The Examiner notes, that each window may depict a bucket.); 
checking timestamps of other sensor signals from other sensors of the plurality of sensors (Snyder, see Figure 1, column 5, lines 5-20, which discloses a mobile computing device may collect other sensor data, such as location data, speed data, and/or time data, where location data includes information from other location sensors.); and 
placing all sensor data of other sensors sensed during the first period of time in the first data bucket when the timestamps of the other sensors fall within the first period of time (Snyder, see Figure 4 and column 12, line 45 to column 15, line 12, where the data collected by the mobile device may be stored and/or analyzed within the mobile device, where the received sensed data or crash data is collected and stored in a crash detection server.).
Shahraray is directed to enhanced view for connected cars Snyder is directed to automatic crash detection. Both are analogous art because they directed to sensor data manipulation within a vehicle and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Shahraray with the teachings of Snyder to include the claimed feature with the motivation to improve sensed data to avoid a crash.

As per claims 2 and 12, the modified teachings of Shahraray and Snyder teaches the device of claim 1 and the method of claim 11, respectively, wherein each of the first, second, and third timestamps corresponds to an instance in which the selected sensor senses the environment of the vehicle (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.). 

As per claims 3 and 13, the modified teachings of Shahraray and Snyder teaches the device of claim 2 and the method of claim 12, respectively, wherein other ones of the plurality of sensors sense the environment at different rates than the selected sensor (e.g. Shahraray, see paragraph [0002], which discloses automotive technology enables the use of multiple sensors installed on a vehicle to perform various tasks such as speed control, where the sensory information includes environmental data that is visible to the local sensors at the current time.).  

As per claims 6 and 16, the modified teachings of Shahraray and Snyder teaches the device of claim 5 and the method of claim 15, respectively, wherein, when the timestamps of the other sensor signals overlap with a start time of the first period of time, sensor data associated with the timestamps overlapped with the start time are associated with the first data bucket, and wherein, when the timestamps of the other sensor signals overlap with an end time of the first period of time, sensor data associated with the timestamps overlapped with the end time are associated with a second data bucket associated with a second period of time (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.). 

As per claims 7 and 18, the modified teachings of Shahraray and Snyder teaches the device of claim 4 and the method of claim 14, respectively, wherein the instructions further comprise instructions that cause the processor to: 
access a fourth timestamp of the sensor signal of the selected sensor (e.g. Shahraray, see paragraphs [0052-0055], which discloses a first sensor data is captured via an optical sensor a second sensor data is captured by another optical sensor, in which both data may be aggregated into an enhanced view.), the fourth timestamp being temporally adjacent to the third timestamp and recorded during the desired duration, the fourth timestamp corresponding to an instance in which the selected sensor senses the environment of the vehicle (e.g. Shahraray, see paragraphs [0036-0039], which discloses receiving sensor data from one or more vehicles via a communication network, where sensor data includes metadata indicative of a timestamp and/or location at which the sensor data was captured. Furthermore, there may be a plurality of sensors located on a vehicle, where each sensor may be enumerated to be a first sensor, second sensor, etc., all which transmit sensor data.); 
calculate a third midpoint between the third timestamp and the fourth timestamp (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.); and 
create a second data bucket based on the second and third midpoints, wherein the processor generates the data structure using the first data bucket and the second data bucket (e.g. Shahraray, see paragraphs [0028-0030], which discloses a data aggregation component that creates more complete/accurate information based on the data provided by the sensors.). 

As per claims 8 and 19, the modified teachings of Shahraray and Snyder teaches the device of claim 7 and the method of claim 18, respectively, wherein the processor creates the second data bucket by associating the second data bucket with a second period of time that corresponds to a time between the third midpoint and the fourth midpoint, and associating sensor data of the selected sensor sensed during the second period of time with the second data bucket (e.g. Shahraray, see paragraphs [0054-0057], which discloses sensor data represent a specific area and metadata associated with the sensor data can be received, where data may include clips or images of the surrounding area by the sensor at a particular time point, in which further calculations may be performed to determine an oncoming vehicle. The Examiner notes that the first timestamp, second timestamp, etc. flow within the captured sensor data based on the sensor position to detect an obstruction or danger.). 

As per claims 9 and 17, the modified teachings of Shahraray and Snyder teaches the device of claim 4 and the method of claim 14, respectively, wherein the processor generates the data structure by assigning metadata to the first data bucket, the metadata including one or more of a unique identifier (ID) for the first data bucket, a start time of the first period of time, an end time of the first period of time, an ID of the vehicle, and a storage location of the first data bucket in the storage system (e.g. Shahraray, see paragraphs [0037-0039], which discloses metadata associated with the received data includes an identifier and timestamp information, location, and additional sensor data to provide a complete and accurate information.). 

As per claim 10, the modified teachings of Shahraray and Snyder teaches the device of claim 1, wherein the processor stores the data structure in a storage system according to a distributed storage architecture (e.g. Shahraray, see Figure 2 which discloses a distributed storage architecture.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 9th, 2022